DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because there are element numbers in the drawings that are not recited in the instant specification.  Element 200 in Fig.2, Element 300 in Fig.3, Element 400 in Fig. 4, Element 500 in Fig. 5, Element 600 in Fig.6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norris (US Patent No. 4,360,052, hereinafter "Norris").
REGARDING CLAIM 1,
NORRIS DISCLOSES
 a device for removing a seal from a spindle wheel axle(Giving that the prior art meets the structural limitations of the claim as described below and since this claim limitation is considered to be an intended use limitation, the prior art device would be capable of performing the intended use, by means of the device comprised of structural limitations recited below), said device comprising:
a hooked member(12) including a first shaft(see annotated figure below, Fig.4) with a hook(72) at one end( as illustrated in annotated figure below, Fig.4), said first shaft further including a first position adjuster(58) (Col.3 ll.37-41);
a levering member(10) having a first end(22) and a second end(20), said levering member including a second shaft(see annotated figure above, Fig.4) positioned between the first and second ends(as illustrated in annotated figure below, Fig.4), said second shaft further including a second position adjuster(38,40,32)(Col.3 ll.18-22);
a connector(16) configured to connect the first position adjuster(58) to the second position adjuster(38,40,32)(“configured” to connect Col.3 ll.37-41), 
wherein when the hook(72) is engaged with the seal(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, engaging the workpiece by means of element 72, Col.5 ll.60-64), and the second end(20) of the levering member(10) is positioned as a fulcrum(26) on the spindle(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of fulcrum element 26, Col.3 ll.37-41), a force(see annotated figure below, Fig.4) applied to the first end(22) of the levering member(10) enables removal of the seal(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of “forced outward movement” of element 10, Col.5 ll.63-64).

    PNG
    media_image1.png
    598
    868
    media_image1.png
    Greyscale


REGARDING CLAIM 2, NORRIS DISCLOSES THE INVENTION OF CLAIM 1.
NORRIS DISCLOSES
 wherein the first position adjuster(58) and the second position adjuster(38,40,32) comprise a series of holes(as illustrated in annotated figure above, Fig.4) extending through the first shaft and the second shaft, respectively(Col.3 ll.10-13, Col.3 ll.18-22, Col.3 ll.37-41).

REGARDING CLAIM 4, NORRIS DISCLOSES THE INVENTION OF CLAIM 1.
NORRIS DISCLOSES
 wherein the second end(20) of the levering member(10) has a notch(see annotated figure above, Fig.6) positioned to engage the spindle at the fulcrum(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of elements 20 and 84, Col.5 ll.50-53).

REGARDING CLAIM 5, NORRIS DISCLOSES THE INVENTION OF CLAIM 1.
NORRIS DISCLOSES
 wherein the first end(22) of the levering member(10) is adapted to form a handle(Col.5 ll.5-6).

REGARDING CLAIM 6, NORRIS DISCLOSES THE INVENTION OF CLAIM 1.
NORRIS DISCLOSES
wherein the seal is a flange seal(Giving that the prior art meets the structural limitations of the previous claims as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of the structures and limitations recited in the previous claims.).



REGARDING CLAIM 7, NORRIS DISCLOSES THE INVENTION OF CLAIM 1.
Norris discloses a tool for both removing and installing work pieces on a moving vehicle(Col.1 ll.51-54).
Norris also discloses the connectors(16) are “used to connect the various member together in different configurations” during use for removal and installation operations(Col.2 ll.66-68)

NORRIS THEREFORE DISCLOSES
 wherein the hook(72) is shaped to accommodate different applications(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of connecting variations of main elements 10,12,14,20 Col.1 ll.63-68, Col.2 ll.1-25, Col.2 ll.66-68).

REGARDING CLAIM 8, NORRIS DISCLOSES THE INVENTION OF CLAIM 7.
NORRIS DISCLOSES ALL COMPONENTS OF THE TOOL “ARE MADE FROM HIGH STRENGTH STEEL AND STEEL ALLOYS WHICH HAVE SUFFICIENT STRENGTH TO WITHSTAND FORCES NECESSARY TO REMOVE AND INSTALL TIRES WITHOUT DEFORMING OR BREAKING.”(COL.4 LL.16-19)
NORRIS THEREFORE DISCLOSES
 wherein the different applications are pulling hubs off trucks or trailers or light duty vehicles; to pull gears off engines or transmissions; or to pull axle seals off automotive or medium duty vehicles(Giving that the prior art meets the structural limitations of the claim as  , the prior art device would be capable of performing the intended use, by means of connecting variations of main elements 10,12,14, 20 Col.1 ll.63-68, Col.2 ll.1-25, Col.2 ll.66-68, Col.4 ll.16-19).

REGARDING CLAIM 9, NORRIS DISCLOSES THE INVENTION OF CLAIM 7.
NORRIS DISCLOSES
 wherein the different applications are removal of seals, bearings, sleeves, gears, and caps(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of connecting variations of main elements 10,12,14, 20 Col.1 ll.63-68, Col.2 ll.1-25, Col.2 ll.66-68, Col.4 ll.16-19).

REGARDING CLAIM 18, NORRIS DISCLOSES THE INVENTION OF CLAIM 1.
NORRIS DISCLOSES
 wherein the second shaft includes a slotted section(34,36, see annotated figure above, Fig.6, and Fig.8) for receiving the hooked member(12) extending therethrough(as illustrated in annotated figure above, Fig.4, Col.3 ll.13-17).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris in view of Tarnow (US Patent No 6,634,843 B1, hereinafter "Tarnow").
REGARDING CLAIM 3, NORRIS DISCLOSES THE INVENTION OF CLAIM 2.
NORRIS DISCLOSES
 wherein the connector(16) is a bolt inserted through one of the holes(58) on the hooked member shaft and through one of the holes(38,40,32) on the levering member shaft(Col.3 ll.18-22).

HOWEVER NORRIS DOES NOT DISCLOSE
 A CONNECTOR IS A CLEVIS PIN, SAID CLEVIS PIN BEING SECURED IN PLACE WITH A COTTER PIN.
 TARNOW TEACHES
A CONNECTOR IS A CLEVIS PIN(100), SAID CLEVIS PIN BEING SECURED IN PLACE WITH A COTTER PIN(138)(FIG.1, COL.1 LL.10-12, COL.1 LL.24-25,COL.3 LL.44-47).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention that it is well known within the art of fasteners as shown by Tarnow which discloses a connector for securing at least two elements together wherein the connector is a cotter pin(100) with a receiving pin(138) thereby discloses a cotter pin making the connector a cotter pin that allows members to be retained.

One of ordinary skill in the art would have known or even gone to a hardware store to select from many fasteners available and have selected a substitute bolt of Norris the clevis pin secured in place with a cotter pin of Tarnow to perform the same equal task of connecting the invention, See MPEP2143.1 (B)

Claims 10-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris.
Applicant amended claims to be non-distinct, therefore the apparatus and method claims are the same being that they rise and fall together.

Regarding Claims 10-17, 19 
Applicant amended the claims to be non-distinct, therefore the apparatus and method claims are the same being that they rise and fall together.

REGARDING CLAIM 10, 
NORRIS DISCLOSES
 a method for removing a seal from a spindle wheel using a device comprising(Giving that the prior art meets the structural limitations of the claim as described below and since this claim limitation is considered to be an intended use limitation, the prior art device would be capable of performing the intended use, by means of the device comprised of structural limitations recited below):
a hooked member(12) including a first shaft(see annotated figure above, Fig.4) with a hook(72) at one end(as illustrated in annotated figure above, Fig.4), said first shaft further including a first position adjuster(58)(Col.3 ll.37-41);
a levering member(10) having a first end(22) and a second end(20), said levering member including a second shaft(see annotated figure above, Fig.4) positioned between the first and second ends(as illustrated in annotated figure above, Fig.4), said second shaft further including a second position adjuster(38,40,32)(Col.3 ll.18-22);
a connector(16) configured to connect the first position adjuster(58) to the second position adjuster(38,40,32)(Col.3 ll.37-41);
said method comprising the steps:
connecting the hooked member(12) to the levering member(10)(Col.3 ll.37-41), via the first position adjuster(58) and the second position adjuster(38,40,32), using the connector(as illustrated in annotated figure below, Fig.4 Col.3 ll.37-41);
engaging the hook(72), on the hooked member(12), with the seal to be removed(Giving that the prior art meets the structural limitations of the claim as described above  , the prior art device would be capable of performing the intended use, by means of element 72, Col.5 ll.60-64);
positioning the second end(20) of the levering member(10) on the spindle to form a fulcrum(26)(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of fulcrum element 26, Col.3 ll.37-41); and
applying a force(see annotated figure above, Fig.4) to the first end(22) of the levering member(10) such that the seal is removed(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of “forced outward movement” of element 10, Col.5 ll.63-64).

REGARDING CLAIM 11, NORRIS DISCLOSES THE INVENTION OF CLAIM 10.
NORRIS DISCLOSES
 wherein the step of connecting of the hooked member(12) to the levering member(10) by the connector(16) comprises the additional step of selecting the first position adjuster(58) and the second position adjuster(38,40,32) for mounting the hooked member to the levering member (Col.3 ll.19-21) to leverage forces(the workpiece is being forced outward due to leverage applied by the outward movement of levering member(10)(Col.63-64)).

Norris discloses the claimed invention except for
selecting the first position adjuster(58) and the second position adjuster(38,40,32) to maximize leverage forces

Maximizing leverage forces is a result-effective variable wherein a greater leverage force would reduce the workload on the user requiring less effort of the user and a lower leverage force would increase the workload on the user and requiring greater effort of the user.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to selecting the first position adjuster(58) and the second position adjuster(38,40,32) to maximize leverage forces, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05 (II-B)

REGARDING CLAIM 12, NORRIS DISCLOSES THE INVENTION OF CLAIM 10.
NORRIS DISCLOSES
wherein the step of connecting of the hooked member(12) to the levering member(10) by the connector(16) comprises the additional step of selecting the first position adjuster(58) and the second position adjuster(38,40,32) to accommodate spindle wheel of varying sizes(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of first position and second position adjuster elements, Col.5 ll.28-32).

REGARDING CLAIM 13, NORRIS DISCLOSES THE INVENTION OF CLAIM 10.
NORRIS DISCLOSES
 wherein the second end(20) of the levering member(10) has a notch(see annotated figure above, Fig.6) positioned to engage the spindle at the fulcrum(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of elements 20 and 84, Col.5 ll.50-53).

REGARDING CLAIM 14, NORRIS DISCLOSES THE INVENTION OF CLAIM 10.
NORRIS DISCLOSES
 wherein the first end(22) of the levering member(10) is adapted to form a handle(Col.5 ll.5-6).

REGARDING CLAIM 15, NORRIS DISCLOSES THE INVENTION OF CLAIM 10.
Norris discloses a tool for both removing and installing work pieces on a moving vehicle(Col.1 ll.51-54).
Norris also discloses the connectors(16) are “used to connect the various member together in different configurations” during use for removal and installation operations(Col.2 ll.66-68)

NORRIS THEREFORE DISCLOSES
 wherein the hook(72) is shaped to accommodate different applications(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of connecting variations of main elements 10,12,14,20 Col.1 ll.63-68, Col.2 ll.1-25, Col.2 ll.66-68).

REGARDING CLAIM 16, NORRIS DISCLOSES THE INVENTION OF CLAIM 15.
NORRIS DISCLOSES
 wherein the different applications are removal of seals, bearings, sleeves, gears, and caps(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of connecting variations of main elements 10,12,14, 20 Col.1 ll.63-68, Col.2 ll.1-25, Col.2 ll.66-68).




REGARDING CLAIM 17, NORRIS DISCLOSES THE INVENTION OF CLAIM 15.
NORRIS DISCLOSES ALL COMPONENTS OF THE TOOL “ARE MADE FROM HIGH STRENGTH STEEL AND STEEL ALLOYS WHICH HAVE SUFFICIENT STRENGTH TO WITHSTAND FORCES NECESSARY TO REMOVE AND INSTALL TIRES WITHOUT DEFORMING OR BREAKING.”(COL.4 LL.16-19)
NORRIS THEREFORE DISCLOSES
 wherein the different applications are pulling hubs off trucks or trailers or light duty vehicles; to pull gears off engines or transmissions; or to pull axle seals off automotive or medium duty vehicles(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of connecting variations of main elements 10,12,14, 20 Col.1 ll.63-68, Col.2 ll.1-25, Col.2 ll.66-68, Col.4 ll.16-19).

REGARDING CLAIM 19, NORRIS DISCLOSES THE INVENTION OF CLAIM 10.
NORRIS DISCLOSES
 wherein the second shaft includes a slotted section(34,36, see annotated figure above,Fig.6, and Fig.8) for receiving the hooked member(12) extending therethrough(as illustrated in annotated figure above, Fig.4, Col.3 ll.13-17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cannon (US Patent No. 2629584, hereinafter "Cannon") is concerned with installing and removing workpieces.
Youngs(US Pub No US 2006/0265849 A1, hereinafter "Youngs") is concerned with removing workpieces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA MAYNARD whose telephone number is (313)446-6580.  The examiner can normally be reached on 730a-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DM
/DONNA MAYNARD/
Examiner, Art Unit 3723

/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        June 5, 2021